IN THE
                         TENTH COURT OF APPEALS

                                No. 10-18-00284-CV

KNIGHT OIL TOOLS, INC.,
                                                           Appellant
v.

RIPPY OIL COMPANY, RIPPY INTEREST LLC,
THE GENECOV GROUP, INC., AND
JOHN D. PROCTOR,
                                                           Appellees



                          From the 278th District Court
                              Leon County, Texas
                            Trial Court No. O-10-498


                           ABATEMENT ORDER


      On April 11, 2019, the parties filed an Agreed Motion to Correct Reporter’s Record.

The parties request this Court to correct the reporter’s record to include deposition

excerpts which were played to the jury, but were not completely transcribed by the court

reporter. The motion indicates that the testimony of certain witnesses was presented to

the jury by video deposition excerpts. Each party prepared a printed report from the
deposition transcript consisting of the testimony that had been presented and those

reports were provided to the court reporter. Those reports were not included as exhibits

or made a part of the appellate record. The parties provided the transcripts to this Court

and ask this Court to make the transcripts a part of the appellate record.

       Rule 34.6 (e) of the Texas Rules of Appellate Procedure provides for the correction

of inaccuracies in the reporter’s record. If the dispute arises after the reporter’s record

has been filed in the appellate court, that court may submit the dispute to the trial court

for resolution. TEX. R. APP. P. 34.6 (e) (3). We conclude that this appeal should be abated

and that the trial court should hold a hearing to address this issue and, if so determined,

receive the transcripts as an exhibit to be filed in a supplemental reporter’s record.

       The hearing shall be held within 21 days from the date of this order, and a

supplemental reporter’s record, if any, shall be filed no later than 14 days after the date

of the hearing.



                                              PER CURIAM

Before Chief Justice Gray,
    Justice Davis, and
    Justice Neill
Order issued and filed April 24, 2019




Knight v. Rippy Oil Company, et al.                                                      Page 2